


110 HR 5574 IH: To prohibit the transport of hydrolysate from the Pueblo

U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5574
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2008
			Mr. Salazar (for
			 himself, Mr. Udall of Colorado, and
			 Mr. Chandler) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit the transport of hydrolysate from the Pueblo
		  Chemical Depot, Colorado, or the Blue Grass Army Depot, Kentucky, to an
		  off-site location.
	
	
		1.Prohibition on transport of
			 hydrolysate at certain Army depots
			(a)ProhibitionThe Secretary of Defense may not transport
			 hydrolysate from the Pueblo Chemical Depot, Colorado, or the Blue Grass Army
			 Depot, Kentucky, to an off-site location for treatment, storage, or
			 disposal.
			(b)Savings
			 clauseNothing in this Act
			 limits or otherwise affects section 8119 of the Department of Defense
			 Appropriations Act, 2008 (Public Law 110–116; 50 U.S.C. 1521 note).
			
